COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                                 NO.
2-09-253-CV
 
MARY
SEALS CHAPMAN, INDIVIDUALLY,                                      APPELLANTS
AND EBONY JACKSON
AS NEXT FRIEND 
OF MADISYN
MCGLOTHIN, MINOR CHILD
 
                                                             V.
 
J.C.
PENNEY CORPORATION, INC.                                                    APPELLEE
 
                                                        ----------
             FROM
COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1]
AND JUDGMENT
                                                        ----------
We have considered AAppellants= Motion To Dismiss And Withdraw
Appeal.@ 
It is the court=s opinion that the motion should be
granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
 
PER CURIAM
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  March 11, 2010




[1]See Tex. R.
App. P. 47.4.